 Case 7:21-cr-00001-EKD Document 41 Filed 05/25/21 Page 1 of 2 Pageid#: 104




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 UNITED STATES OF AMERICA                    )
                                             )
              v.                             ) Criminal No.: 7:32-CR-00001-EKD
                                             )
 PATRICIA MOSELEY                            )


                                       FACTUAL BASIS
        If this matter proceeded to trial, the United States of America would prove the following

facts beyond a reasonable doubt with admissible and relevant evidence:

   1.    On July 6, 2016, Patricia Moseley (Moseley) obtained $2,737.78 in merchandise from

Best Buy, 4707 Valley View Boulevard. NW, Roanoke, Virginia, by presentencing a Citibank

Mastercard in the name of CS, card number 5121079780481013.

   2. On July 6, 2016, Moseley obtained $1,368.89 in merchandise from Best Buy, 4707

Valley View Boulevard. NW, Roanoke, Virginia, by presentencing a Citibank Mastercard in the

name of RC, card number 5121072261171153.

   3. On June 30, 2016, Moseley obtained $1,368.89 in merchandise from Best Buy, 4707

Valley View Boulevard. NW, Roanoke, Virginia, by presentencing a Citibank Mastercard in the

name of PJ card number 5121071937055196.

   4. Moseley never talked with the individuals CS, RC or PJ who opened the credit card

accounts and did not ask permission to use their cards. In addition, Moseley did not know any of

the individuals.

Respectfully submitted,

                                                     Daniel P. Bubar
                                                     Acting United States Attorney
 Case 7:21-cr-00001-EKD Document 41 Filed 05/25/21 Page 2 of 2 Pageid#: 105




By:
        02/08/2021
Date: _______________                   ____________________________
                                        Charlene Day
                                        Assistant United States Attorney

      02/08/21
Date: _______________                   ____________________________
                                        PATRICIA MOSELEY
                                        Defendant


      2/8/21
Date: _______________                   ____________________________
                                        Monica Cliatt, Esq.
                                        Counsel for Defendant
